Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2012/0176359) in view of Wenyang et al. (CN102708835A) (English Machine translation).Regarding claim 1, Xiao et al. discloses a method for driving a display panel, wherein a transition period is inserted between displaying two neighboring frames, at least one row of pixels of the display panel is switched on in the transition period, a liquid crystal display, which is used for a liquid crystal display of a charge sharing mode, comprises: inputting a driving voltage for turning on a gate to the gate line of the L-th row in a black frame insertion timing, which is timing when charge sharing is conducted among data lines from the gates on the gate line of the L-th row are turned off in the current frame until they are turned on in the next frame, wherein, 1<L.ltoreq.N, N is the total number of the gate lines of the liquid crystal display panel, and L is an integer (see figs. 6, 10; In the driving device and the driving method for the liquid crystal display provided by the embodiments of the present disclosed technology, in the condition of charge sharing among data lines, gate line of each row of the liquid crystal display is turned on in its corresponding black frame insertion timing, the source data corresponding to gate line of each row of the liquid crystal display panel is neutralized in the black frame insertion timing to approximate the common electrode voltage, so that the display effect of this row is equivalent to that when black data is inserted). 

Wenyang et al. (CN102708835A ) discloses putting the high grayscale voltage or the low gray‐scale voltage in other one or more images areas in the area blank time domain of the current displayed image area (see abstract).
It would have been obvious to the skilled in the art at the time of the invention to provide the high gray scale voltage at the white space of display frame in Xiao et al. as suggested by Wenyang et al., the motivation in order to have the response speed that improves the liquid crystal molecule to reduce the response time. Therefore, the technique enlightenment that can provide the high gray scale loss of voltage response time for the pixel. On this basis. Provide the voltage of high gray scale to the pixel. In order to obtain the faster response time.
Regarding claims 2-4, 6, the combination of Xiao et al. and Wenyang et al.,  discloses the method of claim 1, wherein pixels in the nth row to the Nth row of the display panel are switched on in the transition period, wherein N is an integer and indicates a row number of the last row of pixels of the display panel, and n is an integer larger than 0 and smaller than N; the pixels in the nth row to the Nth row are switched on simultaneously in the transition period; the transition period has a duration of 1H - 10H, and 1H indicates the time the display panel takes to scan a row of pixels while displaying a frame;  wherein n is an integer smaller than N/2 or n = 1 (see the step of inputting a driving voltage for turning on a gate to the gate line of the L-th row in the BFI time comprises: after the gates on the gate line of the (M-1)-th row are turned off, and before the gates on the gate line of the M-th row are turned on, inputting the driving voltage for turning on a gate to the gate line of the L-th row, turning on the gate line of the L-th row, and neutralizing the source data of the L-th row of the liquid crystal display panel by charge sharing to become a 
Regarding claim  5, the combination of Xiao et al. and Wenyang et al.,  discloses the method claim 1, further comprising: switching off a backlight of the display panel in the transition period (inputting a driving voltage for turning on a gate to a gate line of the L-th row in a BFI time, which is a time when charge sharing is conducted among the data lines from the gates on the gate line of the L-th row are turned off in the current frame until they are turned on in the next frame, wherein 1<L.ltoreq.N, N is the total number of the gate lines of the liquid crystal display panel, and L is an integer).  
Regarding claims 10-13, see rejection above of claims 1-4, respectively.
Regarding claim 14, see rejection above of claim 4.
Regarding claims 16, 17, see rejection above of claim 5, respectively.
Claims 8, 9, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2012/0176359), Wenyang et al. (CN102708835A) (English Machine translation) in view of Miyake et al. (US 2011/0175941).
Regarding claims 8, 9, the combination of Xiao et al. and Wenyang et al., discloses the method of claim 1, FIG. 4(b), TP is a latch output signal provided by the timing controller. The rising edge of the TP controls a source data latch in the source driver to latch the source data, while controlling the charge sharing device to conduct charge sharing act. The falling edge of the TP controls a source output control circuit in the source driver to output the source data from a source data buffer onto the liquid crystal display panel. In detail, the acts for controlling the charge sharing device to conduct charge sharing are as follows. The switch circuits disposed 
However, the combination of Xiao et al. and Wenyang et al., is silent about the  in a holding period, putting pixels in a respective row of the display panel in a holding state, and switching on the backlight of the display panel.
Miyake et al. discloses the still image signal writing period illustrated in FIG. 5D, the second image signal is written into the reflective pixel portion 105 and the second image signal is also written into the light-transmitting pixel portion 104. Although the backlight is not operated in the still image signal holding period illustrated in FIG. 5E, an image might be dark and difficult to see owing to insufficient reflection of light in the reflective pixel portion 105, depending on the environment or the like. In such a case, the visibility can be secured by operating the backlight and switching display of the reflective pixel portion 105 to the display of the light-transmitting pixel portion 104 into which the second image signal at the same grayscale level has been written. The switching of an operating state and a non-operating state of the backlight may be performed only when the visibility is insufficient; therefore, an optical sensor or the like may be additionally provided and the switching may be performed in accordance with the illuminance of the environment. Note that the operating state and the non-operating state of 
It would have been obvious to the skilled in the art at the time of the invention to provide the holding state in the combination of Xiao et al. and Wenyang et al., the holding state as suggested by Miyake et al., the motivation in order to the backlight is not operated in the still image signal holding period.
Therefore, the combination of Xiao et al., Wenyang et al., and Miyake et al., discloses the method for driving the display panel further comprises displaying a frame of the display panel and displaying the frame of the display panel comprises: in a scanning period, progressively scanning pixels in the first row to the Nth row of the display panel; and in a holding period, putting pixels in a respective row of the display panel in a holding state, and switching on the backlight of the display panel; and/or switching off the backlight of the display panel in the scanning period (see Xiao et al. abstract, par. 58, Miyake et al. pars. 69).  
Regarding claims 18, 20, see rejection above of claim 8, respectively.
Regarding claim 19, see rejection above of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623